Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered July 25, 2000, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review the issue of whether the evidence was legally sufficient to establish that the complainant suffered physical injury (see CPL 470.05 [2]), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions raised in his supplemental pro se brief are without merit. Santucci, J.P., Florio, Schmidt and Townes, JJ., concur.